Citation Nr: 1730689	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right foot disorder, to include arthritis.


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to August 1993.  He was awarded the Parachutist Badge.  The Veteran had additional duty with the Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied service connection for post-traumatic arthritis of "joints" and right and left foot disorders.
This case was first before the Board in February 2013, where the Board, in pertinent part, recharacterized the orthopedic issues on appeal at that time as "service connection for post-traumatic arthritis with pain, stiffness, and swelling of the joints with loss of range of motion" and remanded that issue to the Winston-Salem, North Carolina, RO for additional action.  

Upon completion of the necessary development, the case was again before the Board in August 2014, where the Board bifurcated the then single orthopedic issue on appeal into the issues of "service connection for posttraumatic arthritis of the left elbow, right elbow, right shoulder, and left foot/ankle" and "service connection for posttraumatic arthritis of joints other than left elbow, right elbow, right shoulder, and left foot/ankle, to include the right finger, right knee and right foot, and bilateral heels."  The Board then denied the first issue and remanded the second issue for additional development.

The instant matter was again returned to the Board in June 2015, where the Board once again recharacterized the issues on appeal as service connection for a right knee disorder, to include arthritis, service connection for a right finger disorder, to include fifth finger arthritis, service connection for a right heel disorder, to include heel spurs, service connection for a left heel disorder, to include heel spurs, and service connection for a right foot disorder, to include arthritis.  The Board then remanded all of the issues on appeal for an addendum opinion.  

Upon adequate development on remand, the case was again returned to the Board.  In a February 2016 decision, the Board granted service connection for a right knee disability, denied service connection for right finger and right and left heel disorders, and remanded the issue of service connection for a right foot disorder, to include arthritis, for an addendum opinion.  

In January 2017, the Board again remanded the claim on appeal for further development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard for the claim decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.


FINDINGS OF FACT

A right foot disorder, to include arthritis, is not shown to be causally or etiologically related to any disease, injury or incident in service, and arthritis did not manifest to a compensable degree within one year of service discharge. 


CONCLUSION OF LAW

The criteria for service connection for a right foot disorder, to include arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection. 

I.  Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran's STRs are silent for any complaints, treatment or diagnosis of a right foot condition, to include arthritis.  Treatment notes from February and March 1993 reflect left big toe pain.  The Veteran's April 1994 separation RMH noted foot trouble, specifically TTP with left foot first MCP joint, no fracture per X-rays.  

Post-service treatment records reflect the Veteran's reports of chronic foot pain and loss of sensation.  Treatment notes from 2007 indicate that the Veteran had increasing glucose levels noted with weight increases, indicating diabetes mellitus II with no medication.  April 2014 treatment notes reflect the Veteran's complaints of pain in both heels and arches.  He indicated that his pain increased in the morning and he described it as burning, pins and needles.  It was noted that he had controlled diabetes mellitus.  An orthopedic note reflects that the Veteran had low arches, moderate tenderness with palpation of his bilateral feet at the heels and arches.  X-rays revealed small plantar calcaneal spurs and mild degenerative changes of the left dorsal midfoot.  It was noted that the Veteran had bilateral plantar fasciitis and pes planus.  July 2014 treatment notes indicated palpable pulses, absent protective sensation bilaterally, low arches, and prescription insoles not in use.  Furthermore, the note indicated recalcitrant plantar fasciitis bilaterally, pes planus, lumbar radiculopathy, DM. 

A May 2009 VA feet examination reflects the Veteran's reports of pain, weakness, and stiffness.  He stated that he tripped on a rock in 1993 and has had pain ever since.  The Veteran reported that his only medication or treatment for his feet are Epson salt soaks, and that he suffered flare-ups with increased time on his feet.  

Upon examination, the examiner noted that the Veteran could wiggle his toes two through four without pain on the left foot, but that the Veteran exhibited pain on wiggling his first toe in his first metatarsophalangeal joint.  He had tenderness to palpation over his first metatarsophalangeal joint as well as some tenderness over his medial heel and arch.  The examiner noted no edema, but some swelling over the Veteran's left lateral malleolus.  The examiner noted that the Veteran's gait was normal and observed no callosities, breakdown, or unusual shoe wear patterns.  The examiner noted that the Veteran did not have hammertoes or any evidence of flat feet or hallux valgus.  X-ray evidence from January 2007 was normal.  The examiner opined that the Veteran's left foot problems were a continuation of his complaints in service, but that the Veteran's STRs do not indicate any pain over his left heel or mid foot, therefore the examiner found that it is less likely as not that the Veteran's left heel and mid foot pain were a continuation of the pain noted in service.  The examiner found that the Veteran's foot condition did not affect his activities of daily living, but that it did affect his job as a mechanic as he spent a lot of time standing and walking.  The May 2009 examiner did not examine the Veteran's right foot, and the Veteran did not complain of any right foot conditions at the time of the examination. 

During a September 2014 VA foot conditions, including flatfoot (pes planus) disability benefits questionnaire (DBQ), the examiner confirmed diagnoses of degenerative arthritis of the right foot and bilateral heel spurs, both originally diagnosed in October 2011.  The Veteran reported that his feet swelled, that he had pain in his heels, and that he had to use a cane or some other assistive device to ambulate.  The Veteran described his pain as "needles in the back of his feet." 

Upon examination, the examiner made no notations as to diagnoses or evidence for flat foot, Morton's neuroma and metatarsalgia, hammer toes, hallux valgus, hallux rigidus, acquired pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  The examiner did note that the Veteran had moderate heel spurs and osteoarthritis of the toes.  The examiner further noted that the Veteran's conditions required that he use heel cups/insoles.  The examiner noted pain on examination which did not lead to functional loss.  The examiner found pain to palpation of the first MTP joint and heels of both of the Veteran's feet.  X-ray evidence revealed degenerative or traumatic arthritis in the Veteran's right foot.  The examiner opined that the Veteran' s right foot arthritis was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that there was no documentation of right foot arthritis in the Veteran's STRs.  The examiner further noted that "current arthritis may simply be due to the normal aging process."  Furthermore, the examiner opined that the Veteran's heel spurs were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that there was no documentation in the Veteran's STRs of any diagnosis of heel spurs.  

In November 2015, the Veteran was provided with a medical opinion DBQ, where the examiner opined that the Veteran's right foot and bilateral heel conditions were less likely than not (less than 50% probability) incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The examiner noted that after a complete review of the Veteran's records, there was no documentation of a right foot or right heel disorder or arthritis in his separation/retirement examination or for more than a decade following his separation.  Specifically, the examiner noted that a review of the Veteran's April 1993 and December 1998 records do not support that the Veteran's current conditions were related to his military service including parachute jumps. 

In April 2016, the Veteran again underwent a VA foot conditions, including flatfoot DBQ.  The examiner diagnosed the Veteran with bilateral flat foot and plantar fasciitis.  The Veteran reported that he began having foot pain in 2003.  He stated that he had pain with standing, walking and upon getting out of bed in the morning.  He reported that he continued to have bilateral foot pain and wore custom shoes/diabetic shoes which resulted in some resolution of his foot pain.  

Upon examination, the examiner found no evidence of pes planus, and no pain on use of the feet, manipulation of the feet, swelling on use, characteristic callouses, or extreme tenderness of plantar surfaces.  But the examiner noted decreased longitudinal arch height of both feet on weight-bearing, evidence of marked deformity of both feet, and the weight-bearing line fell over or medial to the great toe of both feet.  The examiner noted that there was not a lower extremity deformity other than pes planus, causing alteration of the weight bearing line and the Veteran did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of both feet.  The examiner provided no comments as to Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, acquired pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  The examiner noted that the Veteran did not have any other foot injuries.  X-ray evidence revealed mild degenerative arthritis of the first MTP joint and plantar calcaneal spur in the right foot.  The examiner opined that it was less likely than not that the Veteran had a right foot condition during service as there was no documentation of pes planus, right foot pain/treatment or an examination involving the right foot.  The examiner noted that he reviewed the Veteran's records and found no indication of any right foot condition or complaint during service.  Furthermore, the examiner noted no documentation of pes planus on the Veteran's entrance examination or throughout his military career.  The examiner stated that the etiology of pes planus is not noted to occur following parachuting, and the Veteran had no injuries with his jumps to his feet.  The examiner stated that it was less likely than not that the Veteran's currently diagnosed pes planus had its onset during a period of active service to include multiple parachute jumps or that there was any diagnosed bilateral pes planus during that time.  It is more likely than not that the pes planus developed from multiple factors noted to contribute to pes planus such as diabetic neuropathy and plantar fasciitis/foot pain in 2002 (9 years post military onset).  Again, the examiner noted that there was no diagnosis of bilateral pes planus during the Veteran's service.  Plantar fasciitis is a factor in evolving pes planus per peer reviewed literature and trauma to the posterior tibial tendon can also lead to pes planus but there was no documented injuries/complaints of this nature in the Veteran's military service records.  

In February 2017, the April 2016 examiner provided an addendum opinion.  The examiner opined that it was less likely than not that the Veteran's pes planus of the right foot was caused by one or more service injuries to the right foot after landing from a parachute jump.  The examiner provided the rationale that the Veteran's STRs are silent for any foot pain associated with pes planus or any pes planus condition.  The examiner also opined that it was less likely than not that the Veteran incurred plantar fasciitis of the right foot from a parachute jump landing and noted that the Veteran's history of foot pain in the military or shortly thereafter was not consistent with plantar fasciitis and that the Veteran's records were silent for this condition.  Finally, the examiner opined that it was less likely than not that the Veteran incurred his degenerative joint disease in the right first MTP joint during his military service.  The examiner noted that according to the medical research, osteoarthritis is seen to occur beginning at the age of 50, and as the Veteran is 57 years of age, he is likely to begin showing osteoarthritis as a natural occurrence. 

Analysis

The Veteran has contended that he has a right foot disorder, to include arthritis as a result of his service, specifically his repeated parachute jumps.  

The Board notes that the Veteran has current diagnoses of pes planus, plantar fasciitis, and degenerative arthritis in his right foot; therefore the first element of service connection, whether for direct or presumptive service connection, is met. 

As for presumptive service connection and service connection based on continuity of symptomatology, pes planus and plantar fasciitis are not chronic diseases subject to such forms of service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Furthermore, while arthritis is a chronic disease subject to such forms of service connection, the objective evidence of record does not reflect that such developed to a compensable degree within one year of the Veteran's discharge from service.  Rather, the Veteran was not diagnosed with degenerative arthritis until 2011, approximately 18 years after his discharge from service.  Furthermore, there is no indication of any continuity of treatment or complaints of arthritis.  Therefore, presumptive service connection or service connection based on continuity of symptomatology is not warranted.  

As far as direct service connection, the Board notes that while the Veteran's STRs reflect that he complained of left foot pain, they are silent as to any complaints treatment or diagnosis of a right foot condition.  Furthermore, while the Board notes that the Veteran was a parachutist as indicated by his DD 214 and receipt of a parachute badge, there is no documentation of any injury resulting to his feet as a result of his parachute jumps.  In addition, the Veteran did not exhibit symptoms of or was diagnosed with any right foot conditions, within one year of service discharge.  Therefore, the Board notes that even in the light most favorable to the Veteran, the in-service element of direct service connection is not met.  

Furthermore, as for the nexus element of direct service connection, the VA examiners in September 2014, November 2015, April 2016, and February 2017, all opined that the Veteran's right foot conditions were less likely than not incurred in service or as a result of any claimed in-service injuries.  Furthermore, the examiners noted that the Veteran's right foot conditions did not arise during the Veteran's active duty service.  The September 2014 examiner stated that the Veteran' s right foot arthritis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that there was no documentation of right foot arthritis in the Veteran's STRs.  The examiner further noted that "current arthritis may simply be due to the normal aging process."  The November 2015 examiner also opined that the Veteran's right foot conditions were less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness, and stated there was no documentation of a right foot disorder or arthritis in his separation/retirement examination or for more than a decade following his separation.  The April 2016 examiner stated that he found no indication of any right foot condition or complaint during service.  Furthermore, the examiner noted no documentation of pes planus on the Veteran's entrance examination or throughout his military career.  The examiner stated that the etiology of pes planus is not noted to occur following parachuting, and the Veteran had no injuries with his jumps to his feet.  The examiner stated that it was less likely than not that the Veteran's currently diagnosed pes planus had its onset during a period of active service to include multiple parachute jumps or that there was any diagnosed bilateral pes planus during that time.  The examiner found that it was more likely than not that the pes planus developed from multiple factors noted to contribute to pes planus such as diabetic neuropathy and plantar fasciitis/foot pain in 2002.  Finally, the February 2017 examiner stated that it was less likely than not that the Veteran's pes planus of the right foot was caused by one or more service injuries to the right foot after landing from a parachute jump as the Veteran's STRs are silent for any foot pain associated with pes planus or any pes planus condition.  The examiner also opined that it was less likely than not that the Veteran incurred plantar fasciitis of the right foot from a parachute jump landing and noted that the Veteran's history of foot pain in the military or shortly thereafter was not consistent with plantar fasciitis and that the Veteran's records were silent for this condition.  Finally, the examiner opined that it was less likely than not that the Veteran incurred his degenerative joint disease in the right first MTP joint during his military service.  The examiner noted that according to the medical research, osteoarthritis is seen to occur beginning at the age of 50, and as the Veteran is 57 years of age, he was likely to begin showing osteoarthritis as a natural occurrence.  These opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board affords great probative weight to the September 2014, November 2015, April 2016, and February 2017 VA examiners' opinions.  Furthermore, the Board notes that there are no contrary opinions of record.  As the Veteran is missing essential elements of direct service connection, direct service connection is not warranted.  

The Board has also considered the lay statements of the Veteran, which indicated that his right foot disorder, to include arthritis is related to his military service.  In this regard, a layperson is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, the question of causation of a right foot disorder, to include arthritis involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the musculoskeletal system.  There is no indication that the Veteran possess such specialized knowledge and there is no indication that he had specialized training that would render him competent to render a medical diagnosis.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the lay opinion of the Veteran regarding the etiology of his right foot disorder, to include arthritis is non-probative evidence.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his right foot disorder, to include arthritis and his active duty service.  In contrast, the September 2014, November 2015, April 2016, and February 2017 VA examiners took into consideration all the relevant facts in providing opinions.  Therefore, the Board accords great probative weight to the VA examiners' opinions.

Consequently, the Board finds that the Veteran's right foot disorder, to include arthritis is not shown to be causally or etiologically related to a disease or injury incurred in or aggravated during active service.  Therefore, service connection for such claimed disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right foot disorder, to include arthritis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right foot disorder, to include arthritis is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


